972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carlos Ricardo HILL, Defendant-Appellant.
No. 92-6644.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 4, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-83-123-S, CA-87-579-S)
Carlos Ricardo Hill, Appellant Pro Se.
Maury S. Epner, Office of The United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Carlos Ricardo Hill seeks to appeal an order of the district court that he asserts was entered on April 30, 1992.  Because our review of the district court docket sheet discloses that no order was entered on that date, and Hill has nothing pending in this case in the district court, the appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED